DETAILED ACTION
Applicant’s amendments to the claims, filed on 7/15/2021, were received. Claims 16, 22, 23, and 24 were amended. Claim 21 was cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 22 (Amended): please amend to read as “the 

Please cancel claims 28-39.

Authorization for the examiner’s amendment below was given in an interview with Edward Sowers on 7/20/2021.
The application has been amended as follows: 

Please cancel claim 24.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-27 in the reply filed on 3/3/2020 is acknowledged.
Claims 28-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2020.

Claim Interpretation
Claim limitation “control device” in claims 16 and 26 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “control” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16 and 26 has/have been interpreted to cover “an electronic controller” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 16, lines 5-31 through Pg. 17, lines 1-5, Pg. 25, lines 4-11, Pg. 34, lines 6-18; Drawings, Figs. 2-4). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997) (see MPEP 2181(II)(A)).

Claim limitation “drying device” in claim 20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “drying” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 20 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function (Pg. 18, lines 24-30). See MPEP 2181(II)(A).

	
Claim limitation “surface treating device” in claim 20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “surface treating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 20 has/have been interpreted to cover “sprayers” corresponding 

Claim limitation “degreasing device” in claim 20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “degreasing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 20 has/have been interpreted to cover “sprayers” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 33, lines 10-16; Drawings, Fig. 2).

Claim limitation “separating device” in claims 16, 22, and 23 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “separating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16, 22, and 23 has/have been interpreted to cover “an arm” corresponding to structure described in the specification that achieves the claimed Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1118 (Fed. Cir. 1991)). See MPEP 2181(II)(A).

Claim limitation “stripping device” in claim 25 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “stripping” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 25 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function (Spec., Pg. 36, lines 23-28). See MPEP 2181(II)(A).

Double Patenting
	The previous nonstatutory double patenting rejection on claim 16 was withdrawn since claim 16 was amended. The amendments to independent claim 16 of the instant application, filed on 7/15/2021, remain sufficient to render the claimed invention patentably distinct from the inventions of independent claim 16 of Application No. 16/083,632 (filed on 4/26/2021) and claims 14, 31, and 34 of Application No. 16/083,634 (filed on 2/16/2021).  
Claim Rejections
	The claim rejection under 35 U.S.C. 112(b) on claim 24 is withdrawn since claim 24 was cancelled. The claim rejections under 35 U.S.C. 112(a) are withdrawn since claims 22 and 23 were amended. The claim rejection under 35 U.S.C. 112(d) on claim 21 is withdrawn since claim 21 was cancelled. The claim rejections under 35 U.S.C. 103 are withdrawn since independent claim 16 was amended.

Reasons for Allowance
Claims 16-20, 22-23, and 25-27 are allowed. The invention of independent claim 16 is drawn to a system for hot-dip galvanization. The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 16, a flux application device for applying a flux to the surface of the components, wherein the flux application device comprises a spraying device for the automated spray application of the flux to the surface of a separated and singled out component, wherein the spraying device comprises a plurality of spraying heads, wherein at least one spraying head can be moved in at least one of the X-direction, the Y-direction and the Z-direction relative to the component, and wherein the spraying device comprises a recycling device configured for the recycling and cleaning of the flux dripping off from the at least one separated and singled out component; and a control device coupled to the spraying device for the automatic spray application of the flux, which control device is configured for the automated control of the spray application as a function of at least one of (i) the form, (ii) the type, (iii) the material and (iv) the surface nature of the component, wherein the control device is configured for the automated 
Support for the allowable subject matter can be found in Figs. 2-4 of Applicant’s Drawings and the description thereof (Substitute Clean Spec., Pgs. 16-17 and Pg. 36, lines 1-5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717